Stone, J.
(concurring in result.)
I concur in the result, for to me it seems like a plain case of failure of proof as to the amount plaintiff was entitled to recover. It is true, ordinarily, that payment is a matter of defense. Here, *163however, the defect of proof was not an omission to prove payment. It was rather failure of plaintiff to prove the amount to which it was entitled, an amount which the proof left unliquidated.
Blegen was under no obligation to pay creditors until the maturity of their demands. To the extent of the immature claims, if any, there was no right of recovery in any one, plaintiff or creditors. So far as the evidence shows, a very considerable portion of the claims assumed by Blegen may not have matured at the time of the trial. By the amount of such claims, whatever it may have been, plaintiff’s claim was reduced — not by payment but because solely of the immaturity of the obligation.
Inasmuch as the amount of his claim and the fact of its maturity must be proven by plaintiff, there was, in my judgment, obvious error in directing a verdict for the full amount, whereas all that plaintiff was entitled to was the clear balance of the purchase price over and above the assumed liabilities, plus that portion of the latter which had matured and with respect to which Blegen had defaulted.